NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PAOLA VASQUEZ-GONZALEZ, AKA                      No.   17-73475
Paola Vazquez,
                                                 Agency No. A098-916-215
                Petitioner,

 v.                                              MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Paola Vasquez-Gonzalez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review Vasquez-Gonzalez’s contentions as to past

persecution, childhood abuse, and sexual assault because they were not presented

to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004). Further,

substantial evidence supports the BIA’s finding that her fear of future persecution

is not on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016

(9th Cir. 2010) (applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). Thus, we deny the petition as to her asylum and withholding

of removal claims.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Vasquez-Gonzalez failed to establish that it is more likely than not that she will be

tortured by or with the consent or acquiescence of the government of Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (2009). The BIA did not otherwise err in its

analysis of her CAT claim.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                    17-73475